Mr. Justice Nott
delivered tbe opinion of tbe court.—
The decision of this case must depend upon the application of a well established rule of surveying,- that the lines must always be extended to the bounds called for where no evidence of a higher nature intefvenes to control them. The defendants grant calls for Mrs. Canty’s land, which is represented by the line F. G. If the stake called for at E. had been found or evidence given that it ever existed ; or if any marks had been found on the line E. G. the stake so proved or' the intersection at D. E. would have established thé córner E. and limited the defendants claim to the line E. G. Büt as no such evidence was given, it must go to Mrs. Canty’s land, notwithstanding the great extension of the line D. F. and the distortion of the plat. Were it otherwise, every angle between two adjoining tracts of land, and even the patches which Would he left in the meanders of a river, would be held vacant; te-die great annoyance and disturbance of the community, and to the destruction of a rule of decision, which has always prevailed in this state. This rule, to be sure, sometimes leads to consequences ivhich are apparently extravagant and unreasonable. But its great value is in its certainty, because in certainty, we find security. The motion therefore must be discharged.
Justices Huger, Gtintt, Johnson and Ric.hcirdson, concurred.